Citation Nr: 1042309	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 28, 2005 for the 
increased evaluation of 100 percent for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968, from August 1968 to December 1984, from August 1968 to 
September 1979 and from October 1979 to December 1984.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	In October 2004, the Veteran withdrew his appeal of an October 
2003 rating decision that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective September 12, 2000 
and that decision became final.

2.	A March 1, 2005 VA medical record constitutes the earliest 
claim following the final October 2003 rating decision and 
establishes that the Veteran's service-connected PTSD 
approximates the criteria for a 100 percent disability rating 
under Diagnostic Code 9411.


CONCLUSION OF LAW

The requirements for an effective of March 1, 2005 for the grant 
of a 100 percent disability rating for service connected PTSD 
with have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2005 that 
addressed the notice elements for an increased rating claim.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim for an increased rating for PTSD and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Subsequently, the Veteran raised the earlier effective 
date claim in his Notice of Disagreement (NOD) filed in October 
2006.  The Board notes that the Veteran was not specifically 
informed as to how to substantiate his earlier effective date 
claim.  He was also not provided with notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

To the extent that the VCAA notice was inadequate as to the 
effective date claim, such error has been rendered harmless as 
the record reflects that the Veteran had actual knowledge of the 
information and evidence, as well as relevant law, for 
consideration in adjudicating the effective date issue.  In this 
regard, the Veteran submitted statements in his NOD and with his 
VA Form 9 indicating that he knew the requirements for an earlier 
effective date.  The Board also notes that a July 2007 statement 
of the case set forth the relevant law and regulations for 
consideration in assigning an earlier effective date.  Thus, the 
purposes of the notice requirements have not been frustrated, and 
any error in failing to provide additional notice has not 
affected the essential fairness of the adjudication process 
because the Veteran had actual knowledge of what information and 
evidence is needed to establish his claims.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2010).  In addition, the effective date claim 
has been decided based on the date of receipt of the Veteran's 
claim and the operation of law.  There is no duty to notify error 
that could alter the outcome of that issue.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  A VA opinion with 
respect to the increased rating issue was obtained in May 2005.  
38 C.F.R. § 3.159(c)(4).  Significantly, neither the appellant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance is required to 
fulfill VA's duty to the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than March 28, 2005 for the assignment of a 100 percent 
evaluation for PTSD.  Specifically, he requests an effective date 
of September 12, 2000, the effective date of the initial grant of 
service connection for PTSD.  Here, the Veteran filed his 
original claim of entitlement to service connection for PTSD in 
September 2000.  An October 2003 rating decision granted the 
claim for service connection for PTSD and assigned a 50 percent 
evaluation effective September 12, 2000, the date of claim.  The 
Veteran filed a NOD in July 2004 and a statement withdrawing his 
claim for an increased rating in October 2004.  On March 28, 
2005, the Veteran filed a written statement requesting an 
increased rating for PTSD.  In an October 2005 rating decision, 
the RO granted a 100 percent evaluation for PTSD effective March 
28, 2005.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  The effective date of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after the 
date of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  Hazan 
v. Gober, 10 Vet App 511 (1997) (VA must consider all the 
evidence of record, including that which predated a decision on 
the same matter, to determine when an ascertainable increase 
occurred in the rated disability).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r) 
(2010).  A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  
Under 38 C.F.R. § 3.155, any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or someone acting as next 
friend of the claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.

Additionally, under 38 C.F.R. § 3.157, a report of examination or 
hospitalization which meets the requirements of this section will 
be accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  Once a 
formal claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization by 
VA or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports relate 
to examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment or hospital admission.  
38 C.F.R. § 3.157 (2010).

In this case, the Veteran initially filed a NOD in July 2004 in 
response to the October 2003 rating decision which granted 
service connection for PTSD.  The Veteran thereafter filed a 
statement in October 2004 indicating that he wanted to withdraw 
his claim for an increased evaluation for PTSD.  Therefore, the 
Board finds that the Veteran withdrew his appeal of the initial 
rating decision and the October 2003 decision became final.  See 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  To overcome 
finality, the Veteran must file a claim of clear and unmistakable 
error concerning the prior rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a request 
for revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision as free-
standing claims for earlier effective dates vitiate the rule of 
finality).  As the October 2003 rating decision is final, the 
Board will not further discuss the propriety of the effective 
date established in that decision.  Id.

The evidence of record includes VA examinations in March 2003 and 
May 2005 as well as VA treatment notes.  In the March 2003 VA 
Compensation and Pension Examination, the Veteran reported 
nightmares of Vietnam approximately once per month.  He had 
disturbing memories at least twice per month.  He also had a 
chronic pattern of anxiety and was prone to fear.  The Veteran 
was afraid of the dark and had to leave the lights on when he 
slept.  He had feelings of sadness, feeling like a failure, low 
self-esteem, low energy, decreased concentration, and loss of 
weight.  There were no delusions or hallucinations.  He denied 
suicidal or homicidal thoughts and there was no observation of 
inappropriate behavior.  The Veteran neglected his appearance.  
He was oriented in all spheres.  He had short term forgetfulness.  
He had slow speech which was coherent and logical.  There were no 
complaints of panic attacks or obsessive or ritualistic behavior.  
He was hypervigilent and irritable.  He had poor sleep and 
nightmares of Vietnam.  He was fearful and overcautious.  He was 
assigned a GAF of 55.  

In a March 1, 2005 VA treatment note, the Veteran reported 
persistent intrusive thoughts and survival guilt.  He felt angry 
and on edge.  He would see flashes at night and was 
hypervigilent.  He also indicated that he had handshakes and skin 
rash after a change in medication.  He voiced no other complaints 
and the examiner noted that he was in good spirits.  The Veteran 
was clean and well shaven.  His affect was appropriate and his 
mood was dysphoric.  He was logical, coherent and was relevant.  
The content of his thoughts were free of hallucinations and 
delusions.  He did not have suicidal or homicidal ideas.  His 
memory was intact and he was oriented.  His judgment was good and 
his insight was fair.  The Veteran was in good contact with 
reality and there were no overt psychotic symptoms.  He was 
assigned a GAF of 49.  

In a March 18, 2005 treatment note, the Veteran was diagnosed 
with chronic and severe PTSD.  The Veteran reported intrusive 
memories, sleep problems and disturbing nightmares.  He was 
depressed and anxious.  His eye contact and grooming were good.  
His motor skills and speech were normal.  His affect was sad and 
fearful.  His thought content was depressive and thought 
processes were coherent.  He had poor judgment.  The examiner 
noted that his PTSD interfered for many years with his ability to 
function in all major areas of his life including, relations with 
his family, social isolation, depressed mood, sleep disturbance, 
difficulty expressing care and affection and employment.  He was 
assigned a GAF of 42.  

In the May 2005 VA QTC examination, the Veteran reported problems 
sleeping and recurrent nightmares.  He cried and shouted in his 
dreams and would punch and kick while asleep.  He had difficulty 
sleeping with frequent awakenings throughout the night.  He 
experienced flashbacks.  He was hypervigilent, anxious and 
detached from others.  He would get angry easily and had 
extremely poor interpersonal relationships.  He had complaints of 
distractibility and forgetfulness.  During the interview, the 
Veteran had poor eye contact.  He was cooperative and oriented to 
time.  He was poorly oriented to place, person and situation.  He 
was depressed and anxious with a very constricted affect.  His 
thought process was logical, linear and goal oriented with 
preserved abstraction.  He described persistent Vietnam memories, 
survivor's guilt and performance guilt.  He had feelings of 
despair, fear and failure.  He would self criticize.  His short 
and long term memory were intact.  He suppressed details of his 
memories.  He had poor anterograde memory and concentration.  His 
impulse control, judgment and insight were fair.  He was not 
suicidal.  He was assigned a GAF of 30, with best in the past 
year of 45.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives; own occupation, or own name.  Id.  

Notably, the Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(1994) at 32).

A score of 21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

Here, the Board has reviewed the record to determine the date of 
claim.  In this case, the RO received the claim for an increased 
evaluation from the Veteran on March 28, 2005 and used that date 
as the effective date for the increased evaluation.  After 
reviewing the record, the Board finds that the first 
communication from the Veteran after his withdrawal of his 
increased rating claim in October 2004 was indeed the statement 
received on March 28, 2005.  However, the VA treatment note dated 
on March 1, 2005 constitutes an informal claim for benefits under 
38 C.F.R. § 3.157(b)(1).  In the March 1, 2005 VA treatment note, 
the Veteran expressed his symptoms of service connected PTSD, 
therefore, this record should be accepted as an informal claim.  

In light of the foregoing, the Board finds that the March 1, 2005 
VA treatment record constitutes an informal claim for an 
increased disability rating for the Veteran's service connected 
PTSD.  The Board acknowledges that the March 1, 2005 treatment 
note does not show as serious of symptoms of PTSD as the March 
18, 2005 treatment note or the May 2005 VA Compensation and 
Pension Examination.  However, the Board will afford the Veteran 
the benefit of the doubt as the treatment note is recorded in the 
same month as the symptoms included in the March 18, 2005 
treatment note which approximates a 100 percent evaluation.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.157(b)(1).  Thus, 
the increase was also factually ascertainable on March 1, 2005.  

As such, the Board finds that the date of receipt of claim and 
the date that PTSD was factually ascertainable to approximate a 
100 percent evaluation was March 1, 2005.  Under the above noted 
exception, an earlier effective date may be granted on the date 
where it was factually ascertainable that the Veteran's service-
connected PTSD more closely approximated the criteria for a 100 
percent rating under Diagnostic Code 9411, within the one-year 
period preceding the date of the claim, March 1, 2005.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, there 
is no record of treatment or examination shown during that time 
period.  The only evidence of the severity of the Veteran's 
symptoms prior to March 2005 was the GAF score of 45 in the past 
year as indicated in the May 2005 VA Compensation and Pension 
Examination.  Thus, there is no indication that the Veteran was 
entitled to a 100 percent disability rating for his PTSD in the 
year prior to the date of the claim.  Accordingly, an effective 
date prior to March 1, 2005, is not warranted.


ORDER

Entitlement to an effective date of March 1, 2005 for the 
increased evaluation of 100 percent for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


